Hohl Indus. Servs., Inc. v Weber (2021 NY Slip Op 00691)





Hohl Indus. Servs., Inc. v Weber


2021 NY Slip Op 00691


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


151 CA 20-00440

[*1]HOHL INDUSTRIAL SERVICES, INC., PLAINTIFF-APPELLANT,
vWILLIAM F. WEBER, DEFENDANT-RESPONDENT. 


COLLIGAN LAW LLP, BUFFALO (KEVIN T. O'BRIEN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (RICHARD A. GRIMM, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered February 26, 2020. The order, among other things, denied plaintiff's application for a preliminary injunction. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court